DETAILED ACTION
1.	The following Office Action is based on the amendment filed on April 20, 2021, having claims 1-5, 13, 16, 33-37, and 40-46 (wherein claims 6-7, 14-15, and 38-39 are canceled, and claims 40-46 are newly added). 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed April 20, 2021, with respect to claims 1-5, 13, 16, 33-37, and 40-46 have been fully considered and are persuasive. The rejection of claims 1-5, 13, 16, 33-37, and 40-46 is withdrawn. 

Allowable Subject Matter
4.	Claims 1-5, 13, 16, 33-37, and 40-46 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
	For claims 1-5 and 40, the prior art fails to teach or render obvious a combination of:
	sending, by a multipath management device, indication information to a multipath
proxy gateway to indicate that the multipath proxy gateway is allocated to a multipath proxy
client for multipath data transmission;
obtaining, by the multipath proxy gateway, a first internet protocol (IP) address of a multipath proxy client;
establishing, by the multipath proxy gateway, at least two multipath data subflows between the multipath proxy gateway and the multipath proxy client; and

	For claims 13, 16, and 41-43, the prior art fails to teach or render obvious a combination of:
	determining, by the multipath management device based on the multipath policy request of the multipath proxy client, that the multipath proxy client supports a multipath service;
allocating, by the multipath management device, a multipath proxy gateway to the multipath proxy client; and
sending, by the multipath management device, indication information to the multipath
proxy gateway to indicate that the multipath proxy gateway is allocated to the multipath proxy
client for multipath data transmission
	For claims 33-37, the prior art fails to teach or render obvious a combination of:
	receiving indication information from a multipath management device to indicate that the multipath proxy gateway is allocated to a multipath proxy client for multipath data transmission; 
obtaining a first internet protocol (IP) address of a multipath proxy client;
establishing at least two multipath data subflows between the multipath proxy gateway and the multipath proxy client;
establishing a transmission control protocol (TCP) connection to an application server to be accessed by the multipath proxy client based on the first IP address; and
performing TCP-based data transmission through the TCP connection.
	For claims 44-46, the prior art fails to teach or render obvious a combination of:
	receiving, by the multipath proxy client, a multipath policy response from the multipath management device,
wherein the multipath policy response includes an IP address of a multipath proxy gateway allocated by the multipath management device;
establishing, by the multipath proxy client, multiple multipath data sub-flows to the multipath proxy gateway based on an IP address of the multipath proxy client in a first network, an IP address of the multipath proxy client in a second network and the IP address of the multipath proxy gateway; and
performing, by the multipath proxy client, data transmission to the multipath proxy gateway through the established multiple multipath data sub-flows.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.